Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
STATUS OF CLAIMS
This office action is responsive to the amendment filed on 12/22/2021.  As directed by the amendment: claims 17-26 and 28-31 are presently pending in this application.  
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.
Claims 17-26 are now canceled. 
Current claim 28 is replace by the following claim:
A method for performing stent angioplasty of the ductus arteriosus by inserting a guide catheter, using a retrograde access through a femoral artery, comprising the steps of: 
i) inserting the catheter with a guidewire through the femoral artery up to the aorta and until a tip of the catheter has gone beyond the start of the ductus or is close to it on its aortic side;
ii) withdrawing the guidewire from inside the catheter so that a distal end section of the catheter acquires its curved form and rests on two points of the aorta, namely, the aortic wall opposite to the junction between the aorta and the ductus arteriosus, and the adjacent wall to the junction;
iii) sliding the catheter upwards and causing the catheter to bend even more and firmly rest on the two points of the aorta previously mentioned;
iv) sliding the catheter downwards or upwards so that its tip enters the lumen of the ductus arteriosus;
v) advancing a floppy guidewire inside the catheter and with aid of blood flow, making the floppy guidewire travel the total length of the ductus and enter the pulmonary artery until firmly attached to a distal pulmonary artery avoiding its release during the next steps of the procedure;
vi) using the floppy guidewire, advancing a stent-carrying catheter through the lumen of the guide catheter;
vii) expanding the stents from the pulmonary distal end of the ductus to the proximal aortic end of the ductus, until the entire ductus is covered with stents, 
wherein the guide catheter has a curved section at the distal end of the catheter rest on an external arch of the aortic wall, the tip of the guide catheter slides on an internal arch of the aortic wall until finding the aortic ductal ostium such that the guide catheter accesses the ductus and allows the stent carrying catheter loaded with stents to perform ductal stent angioplasty.
Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Elizabeth Lee D’Amore on 08/03/2022.  
REASONS FOR ALLOWANCE
Claims 28-31 are allowed. 
The following is an examiner’s statement of reasons for allowance: claims in this application are allowable due to the amended limitations “wherein the guide catheter has a curved section at the distal end of the catheter rest on an external arch of the aortic wall, the tip of the guide catheter slides on an internal arch of the aortic wall until finding the aortic ductal ostium such that the guide catheter accesses the ductus and allows the stent carrying catheter loaded with stents to perform ductal stent angioplasty” as set forth in claim 28. 
The closest prior art of record of Alwi et al. and Jensen et al. (2009/0204198) fail to disclose a method of performing stent angioplasty of the ductus arteriosus wherein the guide catheter has a curved section at the distal end of the catheter rest on an external arch of the aortic wall, the tip of the guide catheter slides on an internal arch of the aortic wall until finding the aortic ductal ostium such that the guide catheter accesses the ductus and allows the stent carrying catheter loaded with stents to perform ductal stent angioplasty.  Therefore, claims 28-31 have not been found anticipated by or obvious over any prior art including the closest prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASHITA SHARMA whose telephone number is (571)270-5417.  The examiner can normally be reached on 10am-6pm M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YASHITA SHARMA/
Primary Examiner, Art Unit 3774